—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to reckless endangerment in the first degree. We reject the contention of defendant that County Court erred in accepting his guilty plea without a sufficient factual allocution. Because defendant pleaded guilty to a crime lesser than the crimes initially charged, a factual allocution was not necessary (see, People v Pelchat, 62 NY2d 97, 108; People v Clairborne, 29 NY2d 950, 951; People v Nunez, 177 AD2d 656).
We have reviewed the remaining contention raised by defendant and conclude that it is without merit (see, People v *990Taylor, 65 NY2d 1; see also, CPL 220.60; People v Mayers, 74 NY2d 931). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Reckless Endangerment, 1st Degree.) Present—Green, J. P., Balio, Wesley, Callahan and Boehm, JJ.